internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-115694-02 cc psi date date legend company esop trust state business a b c d dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling that company’s subchapter_s_election will not terminate under the circumstances described below facts company was incorporated under the laws of state on a and engages in business_company established an employee_stock_ownership_plan the esop effective as of b pursuant to the terms of the esop company established an employee_stock_ownership_trust the trust to hold company stock on c the trust purchased all of the outstanding_stock of company thus becoming the sole owner of plr-115694-02 company stock following this stock purchase company elected to be treated as a subchapter_s_corporation effective as of d under the terms of the esop distributions may be made to plan participants in the form of cash or company stock however as long as company has an s election in effect a participant who receives company stock must provide prior written notice of the participant’s intent to sell the stock to company immediately upon distribution the terms of the esop also provide that every participant who receives a distribution may direct that the distribution be paid directly to an individual_retirement_account ira or another qualified_retirement_plan as required under sec_401 of the internal_revenue_code a direct_rollover alternatively a participant who receives and sells company stock to company generally may within days roll the proceeds over to an ira or qualified_retirement_plan an indirect rollover in either a direct or indirect rollover in the case of a stock_distribution a participant in the participant’s capacity as the beneficiary of the ira account will complete an irrevocable stock transfer form the irrevocable stock transfer form is prepared specifically for each distributee and identifies the number of shares to be sold to company immediately following the distribution from the esop company prepares a check for each distributee and records the stock transfer to the distributee and redemption by company on its stock record books because the stock_distribution and the repurchase of the stock occur on the same day a stock certificate never leaves company’s premises company represents that by monitoring the timing of stock distributions from the esop company can ensure that it will never have more than shareholders company has requested a ruling that its status as an s_corporation will not terminate if the esop makes distributions of company stock and one or more participants elect to make a direct_rollover of the distribution to an ira provided that the stock is immediately repurchased by company using the procedure described above law and analysis sec_1361 provides that an s_corporation may not have as a shareholder a person that is not an estate a_trust described in sec_1361 an organization described in sec_1361 or an individual sec_1361 provides that for purposes of sec_1361 an organization that is described in sec_401 or sec_501 and is exempt from taxation under sec_501 may be a shareholder in an s_corporation under sec_1361 an employee_stock_ownership_plan is an eligible shareholder of an s_corporation provided that the employee_stock_ownership_plan is described in sec_401 and is exempt from tax under sec_501 according to revrul_92_73 1992_2_cb_224 an ira is not permitted to hold stock in an s_corporation plr-115694-02 sec_401 requires a sec_401 plan to permit participants to elect to have an eligible_rollover_distribution paid directly to an eligible_retirement_plan specified by the participant sec_402 provides that the term eligible_rollover_distribution is defined as any distribution to an employee of all or any portion of the balance credited to his or her account in a qualified_trust except for distributions made in the form of an annuity or in installments over a period of ten years or more sec_402 provides that the term eligible_retirement_plan is defined to include iras under sec_409 an employee_stock_ownership_plan generally is required to make distributions available in the form of employer_securities however sec_409 provides in pertinent part that an employee_stock_ownership_plan maintained by an s_corporation may provide that benefits will be distributed in the form of cash alternatively sec_409 provides in pertinent part that benefits from an s_corporation employee_stock_ownership_plan may be distributed in the form of employer_securities subject_to the requirement that the securities may be sold back to the sponsoring employer under a fair valuation formula employee_stock_ownership_plans iras and s_corporations are all subject_to significant qualification rules as described above the terms of the esop provide that distributions may be made to plan participants in the form of cash or company stock but that as long as company has a subchapter_s_election in effect company must immediately purchase any distributed stock distributions of cash and stock both may constitute eligible rollover distributions that qualify for direct and indirect rollovers whenever a distribution of stock subject_to immediate repurchase by company is rolled over to an ira the custodian of the ira receives the proceeds of the repurchase thus every direct or indirect rollover whether of stock or cash to an ira results in the custodian of the ira receiving cash for the benefit of the plan participant in the case of a direct_rollover of stock the momentary designation of the custodian of the ira as the owner of the stock under the particular facts described above will not cause company’s s election to terminate conclusion based solely on the facts submitted and the representations made we conclude that company's s_corporation_election will not terminate if the esop makes distributions of company stock and one or more participants elect to make a direct_rollover to an ira provided that the stock is immediately repurchased by company using the procedure described above except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding whether company is qualified to be an s_corporation or whether the esop constitutes a qualified_plan under sec_401 plr-115694-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representatives this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours s mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes plr-115694-02 cc
